United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2030
                                   ___________

Vernon Bryan Olson,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
City of Sartell,                        *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 7, 2005
                                Filed: July 19, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Minnesota inmate Vernon Olson appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action as time-barred by Minnesota’s statute of limitations. Having
carefully reviewed the record, we affirm. See Cooper v. Schriro, 189 F.3d 781, 783
(8th Cir. 1999) (per curiam) (standard of review). See 8th Cir. R. 47B.




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.